DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claim (21) is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims (1; and 15, 16) of U.S. Patent No. (US 9,742,153).  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
The claims both recite a VCSEL comprising an isolation layer including plurality of extended portions along an outer perimeter of the isolation layer; a dielectric via, and an oxidation trench being positioned at least partially between a first and a second extended portion of a plurality of extended portions.
	A nonstatutory obviousness-type of double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examination application is either anticipated by for being broader.
Current Appl. (16/797,600) 
(US 9,742,153) 

    PNG
    media_image1.png
    642
    668
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    843
    659
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    722
    659
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    410
    338
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    150
    338
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    80
    336
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    584
    338
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    693
    356
    media_image8.png
    Greyscale




3.	Claim (21) is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims (1, 7, 12) of U.S. Patent No. (US 10,574,031).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the patent (US 10,574,031) are narrower and therefore anticipate the claims of the instant application: 

 
Current Appl. (16/797,600) 
(US 10.574,031)

    PNG
    media_image1.png
    642
    668
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    843
    659
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    722
    659
    media_image3.png
    Greyscale




    PNG
    media_image9.png
    603
    344
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    492
    338
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    482
    343
    media_image11.png
    Greyscale



Allowable Subject Matter
4.	Claim 21 is allowed.
Han (US 2014/0003458) and Chua (US 2005/0019973) are considered relevant art.
Han ‘458 shows and discloses a vertical cavity surface emitting laser (Fig 1), comprising: an isolation layer (Fig 1: isolation layer/GaN 130); a dielectric via opening formed on a dielectric via layer (Fig 1: a dielectric via 120 formed on dielectric via layer/ air/semiconductor DBR 110).  However, Han ‘458 did not explicitly state an oxidation trench being: positioned along a portion of the outer perimeter of the isolation layer, and positioned at least partially between a first extended portion of the plurality of extended portions and a second extended portion of the plurality of extended portions.
st/2nd/3rd oxide wall) where coupling region connect adjacent VCSELs in the VSEL array are aligned to allow evanescent waves from adjacent VCSEL to reach the adjacent VCSELs (ABSTRACT; Fig 1-4: 416 etch via holes and, 420 laterally oxide via holes; Section [014-019] lateral oxidation regions closely space and shared with different VCSELs).
However, the references fail to teach the structural arrangement where an oxidation trench being: positioned along a portion of the outer perimeter of the isolation layer, and positioned at least partially between a first extended portion of the plurality of extended portions and a second extended portion of the plurality of extended portions.  It would not have been obvious to one having ordinary skill in the art to modified Han ‘458 in view of Chua ‘973 to derive the structural and functional arrangement as required by the claim.
Claims 22-37 are also allowable as they directly depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is cited primarily to show the product of the instant invention.
Dugen et al. (US 2009/0161713) shows and discloses a vertical cavity surface emitting laser (Fig 12), comprising: an isolation layer (Fig 12: isolation layer/ SiO2 90/); a metal layer formed on the isolation layer (Fig 12: metal layer 120 on isolation layer 90); a plurality of (Fig 12: a plurality dielectric via “left/right” openings on dielectric via layer/ DBR 16).   
					COMMUNICATION
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.